DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 7-12, 17-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Park et al (US Pub. 2018/0129328).
             Regarding Claims 1, 12, 20, Park et al teaches a method for driving an organic light emitting diode (OLED) display having a first area (A1 in Fig. 7A) with a first pixel density and a second area (A2 in Fig. 7A) with a second pixel density higher than the first pixel density (Paragraph 0114-0120), the method comprising:
receiving image content that specifies a grayscale value for both a first pixel in the first area and a second pixel in the second area (Paragraph 0058-0063, 0114-0120);
providing, based on the grayscale value, a first voltage to the first pixel in the first area (Paragraph 0065-0068, 0114-0120); and
providing, based on the grayscale value, a second voltage that is different from the first voltage to the second pixel in the second area (Paragraph 0065-0068, 0114-0120), where the second voltage causes the second pixel to emit light less brightly than the first voltage causes the first pixel to emit light (Paragraph 0061-0068, 0115-0120).

               Regarding Claim 7, Park et al teaches the method, wherein providing, based on the grayscale value, a second voltage that is different from the first voltage to the second pixel in the second area comprises: receiving, by a driver integrated circuit, the grayscale value for the second pixel; and
providing, by the driver integrated circuit to the second pixel, the second voltage based on both the grayscale value and the second pixel being in the second area (Paragraph 0061-0069, 0115-0120).

               Regarding Claim 8, Park et al teaches the method, wherein providing, based on the grayscale value, a first voltage to the first pixel in the first area comprises: receiving, by the driver integrated circuit, the grayscale value for the first pixel; and providing, by the driver integrated circuit to the first pixel, the first voltage based on both the grayscale value and the first pixel being in the first area (Paragraph 0061-0066, 0115-0120).

               Regarding Claims 9, 17, Park et al teaches the method, wherein providing, based on the grayscale value, a first voltage to the first pixel in the first area comprises: providing the first voltage to the first pixel in the first area where the first voltage results in the first area having a unit area brightness that is less than a unit area brightness of the second area and a brightness setting for the display satisfies a criteria (Paragraph 0051, 0070-0077, 0101-0103).

               Regarding Claims 10, 18, Park et al teaches the method, comprising: receiving second image content that also specifies the grayscale value for the first pixel in the first area; and providing a third voltage that is different than the first voltage to the first pixel in the first area and the brightness setting for the display does not satisfy the criteria (Paragraph 0065-0068, 0082-0085).

               Regarding Claims 11, 19, Park et al teaches the method, wherein providing, based on the grayscale value, a first voltage to the first pixel in the first area comprises: providing the first voltage to the first pixel in the first area where the first voltage results in the first area having a unit area brightness that is similar to a unit area brightness of the second area and a brightness setting for the display does not satisfy a criteria (Paragraph 0070-0077, 0101-0103).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 2, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Pub. 2018/0129328) in view of Small (US Pub. 2014/0368531 in IDS).
               Regarding Claims 2, 13, Park et al teaches all claim subject matters except the method, wherein providing, based on the grayscale value, a second voltage that is different from the first voltage to the second pixel in the second area comprises: determining a remapped grayscale value for the second pixel based on the value; and providing the second voltage based on the remapped grayscale value.
              Small teaches the method, wherein providing, based on the grayscale value, a second voltage that is different from the first voltage to the second pixel in the second area comprises: determining a remapped grayscale value for the second pixel based on the value; and providing the second voltage based on the remapped grayscale value. (Figs. 3, 6, Paragraph 0031-0041).
              Thus, it would have been obvious to a person of ordinary skill in the art when the invention was made to incorporate the teachings of Small into Park et al for changing the display brightness at high levels, so it is easy on human eyes.

               Regarding Claim 6, Park et al teaches the method, wherein the number of digital bits for the remapped grayscale value is higher than or equal to grayscale bit numbers for the grayscale value.  (Paragraph 0032-0038).

Allowable Subject Matter
Claims 3-5 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/VIJAY SHANKAR/Primary Examiner, Art Unit 2622